                      PRIVILEGED AND CONFIDENTIAL

                             MUSICOLOGIST’S REPORT
8 September 2019

Re: Comparison of ‘Help Me Put Out The Flame (In My Heart)’ and ‘Paper Chase’ and ‘Toe 2
Toe’

To whom it may concern:

I am instructed by representatives of Ernie Hines to comment on any similarities between the following
audio recordings and compositions:

   •   Help Me Put Out The Flame (In My Heart) (from hereon, ‘FLAME’). Composed and
       recorded by Ernie Hines, and originally released as a single on Stax records in 1970. I am
       working from the recording taken from The Complete Stax/Volt Soul Singles, Vol. 2: 1968-
       1971. Release & registration date: August 31, 1993
   •   Paper Chase (from hereon, ‘PAPER’). Composed by Timothy Z Mosley and Shawn C Carter
       (aka Jay-Z). Recorded by Jay-Z feat. Foxy Brown; produced by Timbaland. Released on the
       Jay-Z album Vol. 2… Hard Knock Life in 1998.
   •   Toe 2 Toe (from hereon, ‘TOE’). Composed by Lumpkin/Mosley. Performed by Ginuwine
       (aka Elgin Baylor Lumpkin). Released on the Ginuwine album 100% Ginuwine in 1999.

EXECUTIVE SUMMARY OF FINDINGS
  • Part of the FLAME audio recording has been sampled in PAPER.
  • Part of the FLAME composition has been copied in PAPER.
  • Part of the FLAME audio recording has been sampled in TOE.
  • Part of the FLAME composition has been copied in TOE.
  • In both PAPER and TOE, the source of the copy is the guitar intro of FLAME (the FLAME
    RIFF), which forms part of the composition FLAME, and also the sound recording of FLAME.
  • I have high technical confidence in my conclusions regarding the authenticity of the sample of
    the FLAME RIFF as it appears in PAPER and TOE.




                       JOE BENNETT MUSIC SERVICES            Professor Joe Bennett PhD BA NTF FHEA
  Registered office: 1 Walcot Gate, Bath, Somerset BA1 5UG   info@joebennett.net | www.joebennett.net
                                 Company number: 9505096     Phone: +1 (857) 327 1159
Summary of findings and opinions (FLAME sampled/copied in PAPER)

   •   In my opinion, PAPER has sampled audio and compositional notes from FLAME. I have high
       confidence in this conclusion.
   •   I can detect 308 FLAME guitar samples in the 1998 version of PAPER.
   •   FLAME samples can be heard for approximately 84% of PAPER’s runtime – 11 out of 13 8-bar
       sections.
   •   In my opinion, the guitar intro riff in FLAME would be instantly recognizable to anyone
       familiar with the song.
   •   In my opinion the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied intro,
       could be considered a compositionally important and memorable part of FLAME.

Summary of findings and opinions (FLAME sampled/copied in TOE)

   •   In my opinion, TOE has sampled audio (and compositionally copied) from FLAME. I have high
       confidence in this conclusion.
   •   I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   •   The FLAME sample appears throughout TOE – 100% of its runtime of 2m14s.
   •   The FLAME sample is played as a single note sample, followed by a 5-note sample (lasting one
       bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
       one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
   •   In my opinion, the FLAME guitar riff would be instantly recognizable to anyone familiar with
       the song.
   •   In my opinion, the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied
       intro, could be considered a very important and memorable part of the composition FLAME.

Methodology 1

Between February and July 2018 I was provided with audio files of FLAME and PAPER, as they were
commercially released in 1993 (original vinyl 1970) and 1998 respectively. I imported these audio files
into various software applications and converted them into industry standard AIFF files (audio
interchange file format). This enabled me to ‘zoom in’ on particular sections of audio, to slow down the
audio for detailed listening (time stretching), to view the audio files in graph form to isolate particular
parts of the sound (spectrum analysis), and to see visual representations of the similarities/differences
between the recordings (waveform analysis).
I also attempted to reverse-engineer Jay-Z’s creative process by importing the FLAME RIFF into my
own sampler and, through experimentation and sample manipulation, to test whether it was possible to
use audio from FLAME to make a guitar part that sounded exactly like that of PAPER.
Finally, I was provided with a professionally-produced transcription of FLAME, which I understand to
be the definitive updated version, as filed with the US Copyright Office.
Before beginning the analysis, I informed my clients that my analysis, inferences and findings would
be objective and impartial.
Musical facts

     •    FLAME is performed at a tempo of 109.56 BPM (varies due to live band).
     •    PAPER is performed at a tempo of 90.08 BPM (fixed, due to computer-based tempo).
     •    TOE is performed at a tempo of 87.03 BPM (fixed, due to computer-based tempo).
     •    FLAME begins with a 3-bar guitar riff, played in the key of G minor, starting and ending on a
          note of G, and ending with a tremolando (fast-strummed) chord of G minor.
     •    PAPER is based on an 8-bar loop in the key of G minor, which repeats throughout 13 times, and
          features a guitar part in 11 of the 13 repeats.
     •    TOE is based on a 2-bar loop, based on one-bar guitar riff sounding in G minor, followed by the
          same one-bar guitar riff, sounding in F# minor (one half-step lower).

Context – the FLAME RIFF
It is alleged that PAPER and TOE may have sampled audio and copied melodic compositional
elements from the opening three-bar guitar riff of FLAME (from hereon, the ‘FLAME RIFF’). The
original 1970 guitar riff is shown below as music notation.

Fig. 1 – FLAME RIFF (1970)2 3




2
  Technical note: the notation transcription assumes an 8th-note rest on the downbeat, which is how I subjectively hear Hines’s timing.
However, FLAME’s intro contains no drum part, so it is impossible to tell how Hines intends the beat to fall compositionally. However,
even if others disagree with my musical interpretation of Hines’s timing, the rhythmic note values are contextually accurate and, when
sampled, the placement of the barline is not relevant – because samples can be triggered at any point in the bar.
3
  The notation shown here, with the guitar riff highlighted, is excerpted from the updated version that was provided to me by my clients,
and which I understand to be the definitive/exhaustive transcription of FLAME, correcting previous errors and omissions.
The FLAME RIFF contains a musical allusion to the famous Mysterioso Pizzicato (aka the ‘movie
villain’s theme’4), a melody that appeared first in 1914 and was common in silent film in the early 20th
century (and is presumably non-copyright). However, Ernie Hines’s guitar part uses some different
pitches and rhythmic values from MP, and should therefore be considered an original melody
composed by Hines. In context, the FLAME RIFF serves as the guitar intro to FLAME (the
composition), and in my opinion is independently recognizable by anyone familiar with FLAME.

On analyzing PAPER, it appears to contain many occurrences of three sections taken from the FLAME
RIFF, described here in the order they appear in FLAME, and highlighted in the rectangles in Fig. 2
below:
    • MELODY: a five-note section from the middle of the riff consisting of the notes D-G-Eb-D-C
    • NOTE: A single one-note sample of the last note of G (possibly the first note – they are the
       same note)
    • CHORD: A sample of the final G minor chord with its distinctive tremolando (rapid
   Score
       strumming)Help Me Put Out The Flame (In My Heart)
      Fig. 2 – FLAME RIFF (1970) with MELODY, NOTE and CHORD highlighted Ernie Hines
                                                                                           U
                             Gm
                                                                                           æ˙ .
                  b 4                                                                       ˙˙ ...
                &b 4 ‰                   œ œ œ. ‰ œ œ           œ. œ. œ œ œ
                                                                                 ‰ Œ         ˙˙ .
                                   œ. œ. . .
    Guitar
                                                                      . . .                   ˙.

Context – elements of the FLAME RIFF as allegedly sampled (and compositionally copied) in
PAPER

      •      PAPER is based on an 8-bar loop, broken into 4 similar sections of two bars each.
      •      The guitar part in PAPER repeats through most of the song, occasionally dropping out and then
             returning.
      •      PAPER’s guitar part is heard as shown below in the notation Fig. 3. I have highlighted the
             usage of the three apparent FLAME samples as NOTE, MELODY and CHORD where I believe
             they occur.




4
    https://en.wikipedia.org/wiki/Mysterioso_Pizzicato
Fig. 3 – PAPER guitar part (FLAME samples highlighted)




Musical commentary – FLAME and PAPER
    • The pitches heard in the guitar part of PAPER sound identical to the pitches heard in FLAME.
    • The rhythmic values of the MELODY section are, contextually, identical to those heard in
        FLAME.
    • The voicing (i.e. notes played, in order) of the guitar chord in PAPER is identical to the voicing
        of the guitar chord in FLAME.
These elements lead me to believe that FLAME is the likely source of the musical material in PAPER’s
guitar part.
Fig. 4 – TOE guitar part (FLAME RIFF used as above – NOTE, CHORD and MELODY)




Musical commentary – FLAME and TOE
In TOE, the extract of FLAME is used very similarly to the way it is used in PAPER. The three
elements of NOTE, CHORD and MELODY are separately sampled/copied, the difference being that
bar two includes the MELODY transposed down a half-step (a basic/ubiquitous feature of all samplers,
then and now). Apart from that contextual difference, the usage of the FLAME sample in TOE is
otherwise the same:
    • The pitches heard in the guitar part of PAPER sound identical to the pitches heard in TOE (in
       bar 1, and a half-step lower in bar 2 of TOW).
    • The rhythmic values of the MELODY section are, contextually, identical to those heard in
       FLAME.
    • The voicing (i.e. notes played, in order) of the guitar chord in PAPER is identical to the voicing
       of the guitar chord in FLAME.


Likelihood of audio sampling as the method of copying
It is possible to copy musical ideas from a work without necessarily sampling the audio of the original
recording. Therefore, even in cases where melodic elements sound the same, to identify whether audio
sampling has occurred we must compare the tonal characteristics of the respective recordings – in this
case, the distinctive electric guitar sounds in FLAME.
Using music software, I compared the guitar parts of FLAME with both PAPER and TOE, testing for
the following characteristics:
     • Decay envelope (the speed with which the ‘twang’ of the guitar dies away)
     • Reverb context (the ambient echo in the background)
     • Spectral qualities (the frequencies in the sound that give the guitar its distinctive tone)
     • Noise (background tape hiss and related noise)
     • Player style (Ernie Hines’s distinctive tremolando strumming in the CHORD)
In each case I found an exact match – that is, I could tell no difference in the sonic qualities of the two
guitar parts in FLAME and PAPER.
Note: I have omitted waveform diagrams and spectrograms from this report because they may not be
clear to the non-specialist reader, but I can provide these on request if needed.
Reverse engineered demo recording, recreating PAPER
As a final check, I attempted to use audio samples taken solely from FLAME to recreate the guitar part
that is heard in PAPER, by importing FLAME into my own sampler, and aligning each sample from
FLAME with its apparent occurrence in PAPER.
    • Using only samples from FLAME, I was able to recreate an exact copy of PAPER’s guitar part,
         which when played at the same time as PAPER, sounded identical (AUDIO EXAMPLE 3).
    • Further, I was able to create an accurate backing track of PAPER using only a drum loop and
         audio sampled from FLAME (AUDIO EXAMPLE 4).

Audio examples
I have made various comparative audio files (including the reverse engineered demo recording). I have
provided online access to these via a separate communication to my client.

   •   AUDIO EXAMPLE 1: FLAME (1970). Ernie Hines’s original 1970 release in full.
   •   AUDIO EXAMPLE 2: PAPER (1998). Jay-Z’s original 1998 release in full.
   •   AUDIO EXAMPLE 3: Reverse engineered demo. FLAME SAMPLE (left channel) overlaid
       on PAPER (right channel). FLAME riff added at start for context.
   •   AUDIO EXAMPLE 4: PAPER guitar part (with added drums). Recreated using only
       samples of FLAME + drums. FLAME riff added at start for context.
   •   AUDIO EXAMPLE 5: PAPER guitar part (no drums). Recreated only using samples of
       FLAME (begins with count-in)

The original recording of TOE is available online from streaming and download services, and on
YouTube at https://www.youtube.com/watch?v=PRIROIcJRIA.
Likelihood of sampling
I have undertaken technical tests, visual analyses, reverse engineering tests and close listening (several
thousand iterations in a studio and headphone environment).
    • In my opinion PAPER contains three easily identifiable samples from the guitar part of FLAME
        – the MELODY, NOTE and CHORD.
    • In my opinion TOE contains three easily identifiable samples from the guitar part of FLAME –
        the MELODY, NOTE and CHORD.
    • I have extremely high confidence in this conclusion and I do not believe that any other method
        (than sampling from FLAME) could have been used to create the guitar part as it is heard
        throughout PAPER.

Extent of sampling/copying – FLAME and PAPER
   • Each 8-bar loop in PAPER contains 28 triggered samples (20 instances of the NOTE, 6 of the
       MELODY and 2 of the CHORD) which, in my opinion, are almost certainly taken from
       FLAME.
   • Therefore I estimate there to be 28 (samples) x 11 (sections) of FLAME in PAPER i.e. 308
       individual samples.
   • PAPER’s 8-bar sequence repeats 13 times in total, of which 11 instances feature the sampled
       guitar part. We can therefore say that approximately 84% of PAPER contains audio samples of
       the FLAME RIFF.
   • During sections where the guitar part drops out, a synthesiser is heard playing the same notes as
       were previously played by the guitar (and derived from FLAME). We might arguably say that
       all 13 sections of PAPER contain compositional melodic material derived from FLAME (i.e.
       100%).

Extent of sampling/copying – FLAME and TOE
   • I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   • The FLAME RIFF appears throughout TOE – 100% of its runtime of 2m14s.
   • The FLAME RIFF is played as a single note sample, followed by a 5-note sample (lasting one
       bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
       one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
Summary of findings and opinions (copied from page 2)

   1. (FLAME sampled/copied in PAPER)

   •    In my opinion, PAPER has sampled audio and compositional notes from FLAME. I have high
        confidence in this conclusion.
   •    I can detect 308 FLAME guitar samples in the 1998 version of PAPER.
   •    FLAME samples can be heard for approximately 84% of PAPER’s runtime – 11 out of 13 8-bar
        sections.
   •    In my opinion, the guitar intro riff in FLAME would be instantly recognizable to anyone
        familiar with the song.
   •    In my opinion the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied intro,
        could be considered a very important and memorable part of the composition FLAME.

   2.   (FLAME sampled/copied in TOE)

   •    In my opinion, TOE has sampled audio (and compositionally copied) from FLAME. I have high
        confidence in this conclusion.
   •    I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   •    The FLAME sample appears throughout TOE – 100% of its runtime of 2m14s.
   •    The FLAME sample is played as a single note sample, followed by a 5-note sample (lasting one
        bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
        one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
   •    In my opinion, the FLAME guitar riff would be instantly recognizable to anyone familiar with
        the song.
   •    In my opinion, the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied
        intro, could be considered a very important and memorable part of the composition FLAME.

Please contact me if you have any questions, or if further analysis or commentary is needed.


Best regards,




Prof Joe Bennett PhD
APPENDIX 1: Lay persons’ comments and opinions

   •   The music streaming service TIDAL provides an online playlist featuring all of Vol. 2… Hard
       Knock Life and the songs from which it sampled. PAPER and FLAME both appear on this
       playlist, with FLAME credited as a sample source for PAPER.
       https://listen.tidal.com/playlist/a192bf80-57e2-4753-b09e-dac2cfa6de11

Fig. 4 – screenshot of TIDAL online playlist crediting FLAME as the sample used in PAPER




The promotional text provided by TIDAL for this playlist reads as follows <my emphasis>;

                “ ‘Vol. 2... Hard Knock Life’ is without question one of the most important
                albums in JAY-Z's discography. It's filled with hit records that still resonate
                with fans today and also defines a pivotal moment in his career when he first
                became a multi-platinum rap superstar. Celebrate the 19th birthday of Hov's
                classic (September 29) with these album highlights paired with the songs
                they sampled, including the historic use of the 'Annie' movie's "It's A Hard-
                Knock Life" theme song for the title track.”

   •   The website WhoSampled contains a page dedicated to PAPER which cites FLAME as the
       source of its sample. https://www.whosampled.com/Jay-Z/Paper-Chase/

   •   The same site also contains a page dedicated to FLAME which cites PAPER as using it.
       https://www.whosampled.com/Ernie-Hines/Help-Me-Put-Out-the-Flame-(In-My-Heart)/
•   The following website describes several samples used on the Jay-Z album ‘Vol. 2… Hard
    Knock Life’, and also cites PAPER as sampling FLAME.
    http://www.culturalfront.org/2016/03/jay-zs-vol-2hard-knock-life-sampling.html
APPENDIX 2: FLAME – full transcription

(see next page) This is the definitive musical transcription of FLAME, as provided to me for analysis.
The guitar riff, which represents the material that I believe has been copied, is highlighted in yellow,
and can be found atop the first page.
Verse 1
Whenever you kiss me I feel a burning desire (Yeah!)
Like you took a match, girl, and set my soul on fire (Ooh yeah!)
You got me running around in circles
Got me so I don’t even know my name

Chorus
Somebody tell me, what can I do? (Uh huh!)
To put out the flame – in my heart
Help me put out the flame

Verse 2
Whenever I’m with you, time has no meaning
Like the world standing still, but left me here dreaming
Baby, you got me in a whirlwind
Sometimes I feel it’s just a game

Chorus
Somebody tell me, what can I do? (Yeah!)
To put out the flame – in my heart
Help me put out the flame

Bridge
You know you’ve got me under your spell
I don’t know why I wish I could tell
Don’t even know day from night
Don’t even care if it’s wrong or right (Yeah!)

Verse 3
Whenever you leave me, I go out of my mind
It’s like being in a tantrum, baby, I’ve reached the pressure line (Yeah!)
You know you’ve got me going out of my head
Sometimes I feel insane

Chorus
Somebody tell me, what can I do?
To put out the flame – in my heart
Somebody tell me, what can I do?
To put out the flame – in my heart
Help me put out the flame

Fade
You’ve got me feeling like I’ve never felt before
And I know it’s going to take more than H2O
So help me to put out the flame
I’ve gotta have your love to put out this flame…




  Colorful Music (BMI) / East Memphis Music Corp (BMI)
      Summary Of Amendments (June 2019)

      Guitar Intro
      The Guitar Intro (measures 1–3), a unique and iconic part of this song, was omitted from the original transcription but has been added in
      this updated transcription.

      Key
      The original transcription was written out in the key of F minor. This has been corrected to G minor to match the recording.

      Song Form
      While it is customary to utilize repeat notation and other devices (such as Coda and Segno directions) to avoid unnecessary repetition and
      help to show where sections are near-identical repeats with alternate lyrics, the original transcription omitted to notate some unique sections
      (in addition to the Guitar Intro noted above). These have been added in this updated transcription and highlighted in yellow in the score:

               Bridge       (measures 42–54)
               Chorus 3     (this chorus is extended in the Coda: measures 71–74)
               Fade         (measures 75–End)

      Lyrics
      A full set of lyrics, as they appear in the recorded song, are included on page 3. The following conventions were used to highlight any changes:
       – Lyrics appear in green underlined if they were edited from how they appeared in the original transcription.
       – Lyrics appear in red italic if they were added to correct omissions in the original transcription.




Page 4 of 4
                                                Qualifications and experience

Joe Bennett has been analysing and transcribing popular music for international publication since 1994. He has written more
than 30 books, including transcription, teaching and reference works (published worldwide by Music Sales Group), and more
than 300 articles for Total Guitar magazine and others, relating to classic songs, guitar techniques and songwriting. As a
songwriter and composer his work is published by Music Sales Group, Misty Music and Rockschool Ltd. He is a writer
member of PRS for Music and the British Academy of Composers and Songwriters, and an academic member of (and peer
reviewer for) IASPM (the International Association for the Study of Popular Music).

As an academic (Professor of Popular Music at Bath Spa University UK and Vice President of Academic Affairs at Berklee
USA) Joe’s primary area of research expertise is the psychology of songwriting and similarity thresholds in popular songs.
His PhD research (University of Surrey, UK) was entitled ‘Constraint, Creativity, Copyright and Collaboration in Popular
Songwriting Teams’ and it provided the world’s first detailed systematic investigation into collaborative songwriters’ creative
processes. Joe was awarded a National Teaching Fellowship (NTF) in 2004 by the UK Higher Education Academy in
recognition of his contribution to the teaching and learning of popular music. This award was used to fund research into the
creative processes used by songwriters and culminated in Joe founding the UK Songwriting Festival. He is a Fellow of the
Higher Education Academy.

As a forensic musicologist, Joe’s past clients include Universal Music Publishing, Warner/Chappell Music Publishing,
Adelphoi Music, Kassner Music Publishing, JWT, BBH, Loeb & Loeb LLP, Simpson & Marwick LLP, Michael Simkins
LLP, Edwards Wildman Palmer LLP, Swan Turton LLP, Woo Kwan Lee and Lo (Hong Kong) and Van Straten solicitors, as
well as many individual songwriters. Recent media interviews include The Daily Telegraph, NPR, The New York Times, The
LA Times, BBC TV news, BBC TV The One Show, BBC Radio 4 Today Programme, MTV news, Discovery Channel,
Rolling Stone, Newsweek and The Guardian. 5 He is listed on the UK Music Publishers’ Association’s Register of Expert
Witness Musicologists and the American Musicological Society’s database of forensic musicologists. 6

Recent peer-reviewed conference papers/publications:

“Songwriting, Digital Audio Workstations, and the Internet”. In The Oxford Handbook of the Creative Process in Music,
          edited by Nicholas Donin (Oxford University Press, in press, 2018).
 “Wrongful Appropriation and Copyrightability in Music Copyright”. Joe Bennett and Wendy Gordon. Works-in-Progress
          Intellectual Property (WIPIP) Colloquium, Boston University School of Law, February 2017.
“I Hate These Blurred Lines: The Intrinsic Test In Music Copyright Disputes”. Joe Bennett and Wendy Gordon. The 11th Art
          of Record Production Conference, Aalborg University, Denmark, December 2016.
"Where is creativity? Locating intellectual property in collaborative songwriting and production processes." In International
          Association for the Study of Popular Music (IASPM) UK & Ireland, University College Cork, 12-14 Sept 2014.
“Who Writes the Songs? Creative Practice and Intellectual Property in Popular Music’s Digital Production Chain.”
          In Creativity, Circulation and Copyright: Sonic and Visual Media in the Digital Age, CRASSH Centre For
          Research In The Arts, Social Sciences And Humanities. Cambridge University 28-29 March 2014
 “Forensic Musicology: approaches and challenges.” In The Timeline Never Lies: Audio Engineers Aiding Forensic
          Investigators in Cases of Suspected Music Piracy. Audio Engineering Society, New York, USA, October 2013.
“Two Worlds Collide: originality and plagiarism in songwriting”. International Association for the Study of Popular Music
          (IASPM) conference, Gijon, Spain, June 2013.
“Applying Melodic Analysis to Infer the Extent of Plagiarism in Popular Song Authorship Disputes.” Popular Music Analysis
          (PopMAC) conference, University of Liverpool, July 2013.
“Constraint, Collaboration and Creativity in Popular Songwriting Teams.” In The Act of Musical Composition: Studies in the
          Creative Process, David Collins (ed), 139–169. Studies in The Psychology of Music. Ashgate, 2012.
“Collaborative Songwriting – the Ontology of Negotiated Creativity in Popular Music Studio Practice.” Journal on the Art of
          Record Production #5, 2011.


5
    http://www.theguardian.com/money/2015/jan/20/how-become-forensic-musicologist
6
    A more detailed academic CV with downloads can be found at http://joebennett.net/academic-profile/.
